Citation Nr: 0101556	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  98-12 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1949 to 
January 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision from the 
Phoenix, Arizona Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board remanded the issue of entitlement to TDIU for 
further development in May 1999.  

Pursuant to this request, the RO obtained records from the 
Social Security Administration and attempted to locate the 
veteran's Vocational Rehabilitation folder.  

It was indicated that a Vocational Rehabilitation folder 
pertaining to the veteran could not be located.  It was 
further noted that computer records indicated his refusal to 
be enrolled in a vocational rehabilitation program, and that 
he had dropped out of the program.  It therefore appears that 
further attempts to obtain such records are not necessary, as 
the record indicates that any available records could not be 
located.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A).  

The Board also requested that a Social and Industrial Survey, 
as well as VA examination(s) be scheduled by the RO.  
The Board indicated that the purpose of each of these 
examinations was to ascertain the veteran's ability to 
undertake gainful employment in view of his service-connected 
disabilities.  

Pursuant to the Board's remand, the RO ordered VA joints and 
neurological examinations, as well as a Social and Industrial 
Survey.  These examinations were conducted.  

However, none of the examinations conducted offered any 
assessment of the veteran's ability to work in light of his 
service-connected disabilities.  The individual who conducted 
the November 1999 Social and Industrial survey offered a 
summary of the veteran's complaints in her assessment without 
offering any opinion of her own as to his employability.  

The October 1999 VA joints examiner noted that the veteran's 
service-connected disabilities were resulting in a 
significant amount of pain, and that this pain would limit 
him to the point that he was prevented from walking.  Yet the 
examiner offered no opinion as to the impact of these 
disabilities on his employability.  

Similarly, the October 1999 VA neurological examiner offered 
no assessment on the impact of the service-connected 
neurological disabilities on the veteran's employability.  

Therefore, these examinations are inadequate as they failed 
to comply with the Board's remand request that they ascertain 
the impact of the service-connected disabilities on the 
veteran's employability.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the issue on appeal must be remanded a second 
time in order to ensure that the Board's remand directives 
are complied with.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  


Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  After the aforementioned documents 
have been obtained, the RO should arrange 
for the veteran to undergo a VA social 
and industrial survey.  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the social worker prior 
and pursuant to the interview of the 
veteran.

The social worker should comment on the 
degree of social and industrial 
impairment which the veteran experiences 
as the result of all of his disabilities, 
including all service-connected and 
nonservice-connected disabilities.  

The social worker should also provide an 
opinion as to the impact of social and 
industrial impairment on employability 
resulting solely from service-connected 
disabilities.  

4.  The RO should also schedule the 
veteran for a VA examination (or 
examinations, if necessary) by an 
appropriate specialist(s) for the purpose 
of ascertaining the current nature and 
extent of severity of his service 
connected shell fragment wound (SFW) to 
the left foot with ankylosis of the 
second toe with retained foreign bodies; 
SFWs to the pleural cavity with retained 
foreign bodies; scar and SFW to the right 
thigh, Muscle Group XIV; scars and SFW to 
the right arm, Muscle Group V; damage to 
the left inferior laryngeal nerve with 
mild dysphagia and shortness of breath; 
and scars due to multiple shell fragment 
wounds.  

The claims file and a separate copy of 
this remand, should be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s) and the examination 
report(s) must be annotated in this 
regard.  

Any further indicated special studies 
should be conducted.  

The examiner(s) must be requested to 
express an opinion as to the impact of 
the manifestations of service connected 
SFW to the left foot with ankylosis of 
the second toe with retained foreign 
bodies; SFWs to the pleural cavity with 
retained foreign bodies; scar and SFW to 
the right thigh, Muscle Group XIV; scars 
and SFW to the right arm, Muscle Group V; 
damage to the left inferior laryngeal 
nerve with mild dysphagia and shortness 
of breath; and scars due to multiple 
shell fragment wounds on the veteran's 
ability to obtain and retain substantial, 
gainful employment.  

The examiner(s) should express an opinion 
whether any of the veteran's service-
connected disabilities, either alone, or 
in combination, render him unemployable.  

In doing so, the examiner(s) should 
distinguish the impact of the veteran's 
service-connected disabilities on 
employment from the impact of his 
nonservice-connected disabilities on 
employment.  If unable to do so, the 
examiner(s) should so state.  

With respect to the SFW to the left foot 
with ankylosis of the second toe with 
retained foreign bodies; SFWs to the 
pleural cavity with retained foreign 
bodies; scar and SFW to the right thigh, 
Muscle Group XIV; scars and SFW to the 
right arm, Muscle Group V; and scars due 
to multiple shell fragment wounds, the 
examiner(s) is requested to record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion in degrees, and comment on the 
functional limitations, if any, caused by 
the veteran's service-connected 
disabilities in light of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

In particular, the examiner(s) should 
discuss whether such disabilities cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  

If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.



With respect to subjective complaints of 
pain, the examiner should comment on 
whether pain is visibly manifested upon 
palpation and movement of the pertinent 
joints, and whether there are any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disabilities.  

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.  

The examiner should address whether the 
service-connected disabilities involve 
only the joint structure, or the muscles 
and nerves as well.  

Any opinion(s) expressed as to the above-
listed service-connected disabilities 
should be accompanied by a complete 
rationale.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letter 00-87 (November 17, 2000); Stegall, 
supra.  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to a TDIU.  In this 
regard, the RO should document its 
consideration of the applicability of the 
criteria of 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, 4.16, 4.40, 4.45, and 4.59 
(2000), as warranted.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


